Order entered March 29, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01083-CV

      MICHAEL D. HEATLEY, HEATLEY CAPITAL CORPORATION, AND HC
                      DEVELOPERS, LLC, Appellants

                                             V.

                RED OAK 86, LP. AND CHARLES JOHNSON, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-08-09010

                                         ORDER
       Before the Court is court reporter Vielica Dobbins’s March 29, 2019 second request for

an extension of time to file the record. We GRANT the request and ORDER the record be filed

no later than April 5, 2019.   As previously cautioned, further extension requests will be

disfavored.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE